DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-21 in the reply filed on 8/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because applicant is claiming using the system of claim 1 and further claims using a system of one of claims 1 to 11. Claim 13 recites dispensing a first cleaning fluid from a first spray assembly.  However, claim 13 is dependent on claim 1 which recites the first spray assembly for producing a stream of dispensed cleaning liquid and the first spray assembly in fluid communication  with a first aqueous wash fluid.  Claim 13 is indefinite because its unclear what applicant means, specifically is the first cleaning fluid the dispensing cleaning liquid or the first aqueous wash fluid? Claim 13 is also indefinite because it recites dispensing a non-siliceous aqueous coating solution from a misting assembly, however, claim 1 recites a misting assembly for atomizing a coating liquid and the misting assembly in fluid communication with the aqueous surface solution.  It is unclear, based on the dependency of claim 1, whether the non-siliceous aqueous coating solution is the same as the coating liquid or the aqueous surface solution.  Claim 14 is indefinite because it is unclear how the first spray assembly and the second spray assembly can be the same spray assembly since  claim 13 requires three separate components: a first spray assembly, a second spray assembly, and a misting assembly.  Claim 15 is indefinite because “the first water spray” lacks positive antecedent basis.   Claim 16 is indefinite because “the second water spray” lacks positive antecedent basis.  Claim 18 is indefinite because it is unclear what applicant’s mean by an “articulated frame”. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wattke et al. (WO03/061925A1) in view of Greenwood (US2013/0174876A1).
Claim 13 is broadly interpreted as cleaning and coating a surface by dispensing a first solution, a second solution and a third solution, with discharging of the waste fluid between each dispensing step.  Additionally, dispensing a non-siliceous aqueous coating solution reads on dispensing an aqueous solution, such as water on the surface. Applicant’s claim is broadly interpreted as repeatedly discharging an aqueous solution a plurality of times (first cleaning solution, a second cleaning fluid, and an aqueous coating solution). 
Wattke et al. teach a method and apparatus for removing concrete scale from a concrete bowl mixer.  Wattke et al. teach a pressure head assembly (page 4-5 bridging) comprising two liquid jets 125 for dispensing a high-pressure liquid jet of water (page 8) into the concrete bowl to remove residual scale (page 9 for example). The examiner considers each jet to read on applicant’s broad spray and misting assembly.  Page 4, lines 1-5 teaches using the high-pressure water jets more than once to completely remove the concrete scale.  Re claim 13, the limitations of dispensing a first cleaning fluid, a second cleaning fluid, and dispensing a non-siliceous aqueous coating solution are met since the limitations read broadly on repeatedly dispensing an aqueous solution onto the surface until the scale has been removed.
Wattke et al. teach the invention substantially as claimed with the exception of more than two assemblies and further fails to teach removing the waste fluid after dispensing the first cleaning fluid and the second cleaning fluid. Greenwood teaches a method for washing an internal surface of a container such as a concrete truck bowl comprising an elongated boom 200 having a multiplicity of nozzles (paragraphs 10-11, 76, Fig. 2).  Paragraph 67-69 teaches washing the interior surfaces of the bowl with the nozzles and emptying the concrete truck of the diluted concrete slurry into a waste or a water recycling area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wattke et al. to include a plurality of nozzles and removing the waste fluid, as taught by Greenwood, for purposes of performing the same function of washing the interior of the concrete truck mixer such that the desired level of cleanliness can be achieved.  Re claim 14, refer to either Wattke et al. or Greenwood et al. which both teach a spray head with a plurality of nozzles, wherein each nozzle reads on applicant’s assembly. Re claims 15-17,  applicant is directed to page 5 of Wattke et al. which teach moving the pressure head assembly within the bowl or rotating the bowl.   Re claim 18, refer to the teachings of Wattke et al.  which teaches an arm member 32 (Fig. 3) or the boom of Greenwood (Fig. 1, element 200).  Re claims 20-21, refer to paragraph 24 of Greenwood.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wattke et al. (WO03/061925A1) in view of Greenwood (US2013/0174876A1) and further in view of Short, Jr. et al. (9370801).
Wattke et al. in view of Greenwood teach the invention substantially as claimed with the exception of using a controller to position the assemblies.  Short, Jr. et al teach a high-pressure wash system for a concrete mixer, having a controller with a plurality of inputs and outputs for controlling the vertical and horizontal adjustment of the boom, centering tube and nozzles (abstract). Col. 1, lines 55-65 taches that it is well known in the art to use sensor systems to position the spray nozzles such that the nozzles are secured and extend inwardly into the concrete mixing drum. Col. 3 lines 5-20 teaches a controller 20, as well as a processor 26, data memory 28, and both inputs and outputs (i.e. sensors) to operate or monitor the components of the system 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Wattke  et al. to include a controller/processor, as taught by Short, Jr. et al., to operate and monitor the components of the system, including adjustment of the boom and nozzles. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krajicek et al. each a multi-lange  tube bundle cleaner.  Micheletti et al. teach a method for coating a surface. Mincy et al. teach a jet cleaning device. Zhang et al. each a concrete stirrer. Davies teaches a method for cleaning/coating a surface. Wetherell teaches cleaning concrete equipment. Jaeger teaches cleaning vessels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc